DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communications: amendment filed on 09/17/2021 to application filed on 08/15/2014 which has provisional applications filed on 02/15/2012 -02/13/2013.
Claims 45, 47-61, 63-66 are pending in the case. Claims 47, 58 and 65 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48, 65-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 48, which is dependent on claim 45, claim 48 recites “wherein said sweeping gesture input is provided from outside the touch screen towards inside the touch screen and wherein said sweeping gesture input at first interacts with said window when entering inside said touch screen” renders the claim is vague and indefinite, since it is not clear “said 
Regarding independent claim 65, this claim recites “a camera application using said camera, regardless of the first application, is running simultaneously with said first application within said device, wherein said camera application has a first user interface inform of a line and wherein said user interface is presented by said processor on said touch screen along an edge of said touch screen while said interface of the first application is displayed on the touch screen” (claim 65, lines 6-10) render the claim is vague and indefinite, since one “said user interface” cannot presented in both place in different forms, such as displayed along an edge of said touch screen while said interface of the first application is displayed on the touch screen.
Dependent claim 66 is rejected for fully incorporating the dependencies of it base.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 58, 60, 63 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tseng, US 20090249247.
Regarding independent claim 58, Tseng teaches a system comprising:
an electronic device having a touch screen and a processor (Tseng, [0012]-[0013]; touch screen device);
a first application running within said device wherein an interface of said first application occupies substantially entire surface of the touch screen (Tseng, [0039]-[0045];  active application is executed and displayed over an entire main zone of a touch screen);
a messaging application, regardless of said first application, is running simultaneously with said first application within said device wherein said messaging application has a first user interface which is displayed on said touch screen regardless of the interface of said first application and further wherein said first user interface of said messaging application is located on said touch screen on an edge of the touch screen (Tseng, [0039]-[0045]; message application is displayed on a status bar while active/telephone application is executing and displaying over an entire main zone of a touch screen); and
wherein upon detecting an input, corresponding to a predefined interaction provided by a user with said first user interface of the message application, under control of said message application, said processor presents a second user interface of said messaging application on said touch screen (Tseng, [0045], [0053]; relating long-pressed or dragged downward the displayed status bar to an expand area for producing messages in main zone). 
Regarding claim 60, which is dependent on claim 58, Tseng wherein said predefined interaction is a tapping input provided on said first user interface and wherein said processor is 
Regarding claim 63, which is dependent on claim 58, Tseng teaches wherein said first application is one of plurality of applications running within said device and/or used by said device and wherein said user further runs a second application of said plurality of applications within said device and wherein, accordingly, said processor removes the interface of said first application from the touch screen and displays an interface of said second application simultaneously with said first user interface of said messaging application on the touch screen (Tseng; [0045], [0054]; replace full interface of active application with shrunk interface; and display the second application).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 45, 48, 50, 52, 56-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng, US 20090249247, in view of Langlois et al., US 9471145.
Regarding independent claim 45, Tseng teaches a system comprising:
an electronic device having a touch screen and a processor (Tseng, [0012]-[0013]; touch screen device);
a first application running within said device, wherein an interface of said first application occupies substantially an entire surface of the touch screen (Tseng, [0039]-[0045];  active/telephone application is executed and displayed over an entire main zone of a touch screen);
a messaging application, regardless of said first application, is running simultaneously with said first application within said device, wherein said messaging application has a first user interface which is displayed on said touch screen regardless of the interface of said first application wherein said first user interface of said messaging application is in form of a line located on said touch screen on and along an edge of said touch screen (Tseng, [0039]-[0045]; message application is displayed on a status bar while active/telephone application is executing and displaying over an entire main zone of a touch screen);
wherein said processor is adapted to relate a gesture input, provided by a user from said first user interface towards inside the touch screen on said device, to a second user interface of said message application for creating a message wherein said first user interface is displayed on the screen before said sweeping gesture input begins (Tseng, [0045], [0053]; relating long-pressed or dragged downward the displayed status bar to an expand area for producing messages); and
wherein upon detecting said gesture input, said processor presents said second user interface of said messaging application on said touch screen (Tseng, [0045], [0053]; displaying expand area with messages in main zone).
Tseng teaches dragged downward the displayed status bar to an expand area.  However, Tseng does not explicitly teaches sweeping gesture.
Langlois teaches  wherein said processor is adapted to relate a sweeping gesture input, provided by a user from said first user interface towards inside the touch screen on said device, to a second user interface of said message application for creating a message wherein said first user interface is displayed on the screen before said sweeping gesture input begins; wherein upon detecting said sweeping gesture input, said processor presents said second user interface of said messaging application on said touch screen (Langlois, col.7, lines 42 – col.8, line 3; col.10, lines 24-47; col.9, lines 15-57; col.11, lines 27-61; gesture starts outside of the display area associated with an edge of the display towards inside display area to open second application is message application).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Langlois’s teaching and Tseng’s teaching to include sweeping gesture input, provided by a user from said first user interface towards inside the touch screen on said device, to a second user interface of said message application for creating a message wherein said first user interface is displayed on the screen before said sweeping gesture input begins, since the combination would have facilitated the user to have option to quickly and easily open the second application at any time with swipe gesture as Langlois disclosed in col.2, lines 14-25.
Regarding claim 48, which is dependent on claim 45, Langlois teaches wherein said sweeping gesture input is provided from outside the touch screen towards inside the touch screen and wherein said sweeping gesture input at first interacts with said window when entering inside said touch screen (Langlois, col.9, lines 15-57; gesture starts outside of the display area towards inside display area). The same rationale of claim 45 is incorporated herein.
Regarding claim 50, which is dependent on claim 45, Langlois teaches wherein said second user interface includes a textbox for typing a message (Langlois, col.7, lines 42 – col.8, line 3; col.10, lines 24-47; col.11, lines 27-61; open second application to engage activate application function, such as sending a message).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Langlois’s teaching and Tseng’s teaching to include second user interface includes a textbox for typing a message, since the combination would have facilitated the user to have option to simultaneously open the second application while displaying first application at any time to compose and sending message.
Regarding claim 52, which is dependent on claim 45, Tseng teaches wherein said electronic device is a mobile phone (Tseng, [0003], mobile device). 
Regarding claim 56, which is dependent on claim 45, Tseng teaches wherein said first user interface of the messaging application is an only interface of said messaging application displayed on the touch screen before said sweeping gesture is provided (Tseng, [0039]-[0045]; interface before expanding).
Regarding claim 55, which is dependent on claim 45, Tseng teaches wherein said first application is one of plurality of applications running within said device and/or used by said device and wherein said user further runs a second application of said plurality of applications within said device; and said processor removes the interface of said first application from the touch screen and displays an interface of said second application simultaneously with said first user interface of said messaging application on the touch screen (Tseng; [0045], [0054]; replace full interface of active application with shrunk interface; and display the second application).
Regarding claim 57, which is dependent on claim 56, wherein said first application is one of plurality of applications running within said device and/or used by said device and wherein said user further runs a second application of said plurality of applications within said device and wherein the processor removes the interface of said first application from the touch screen and displays an interface of said second application simultaneously with a user interface of said messaging application on the touch screen (Tseng; [0045], [0054]; replace full interface of active application with shrunk interface; and display the second application).
Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng and Langlois as applied to claim 45 above, and further in view of Huang et al., US 20140223381.
Regarding claim 47, which is dependent on claim 45, Huang teaches wherein said first user interface is invisible (Huang, [0019], [0046]; invisible control to maximizing an amount of content that can be displayed on the display of the client device). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Huang’s teaching and Tseng’s teaching to include said first user interface is invisible, since the combination would have maximized an amount of content that gesture starts outside of the display area towards inside display area can be displayed on the display of small device.
Claim 59, 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng, US 20090249247, and in view of Langlois et al., US 9471145.
Regarding claim 59, which is dependent on claim 58, Tseng teaches wherein said first user interface is in form of a line located on said touch screen on and along an edge of said touch screen and wherein said predefined interaction is a  gesture input provided from said touch screen towards inside of the touch screen and wherein said gesture input at first interacts with said first user interface when entering inside said touch screen, and wherein said processor is adapted to relate said gesture input to displaying said second user interface of said messaging application on the touch screen (Tseng, [0045], [0053]; relating long-pressed or dragged downward the displayed status bar to an expand area for producing messages).
Langlois teaches wherein said predefined interaction is a sweeping gesture input provided from outside of said touch screen towards inside of the touch screen and wherein said sweeping gesture input at first interacts with said first user interface when entering inside said touch screen, and wherein said processor is adapted to relate said sweeping gesture input to displaying said second user interface of said messaging application on the touch screen (Langlois, col.9, lines 15-57; gesture starts outside of the display area associated with an edge of the display towards inside display area to open second application is message application; col.7, lines 42 – col.8, line 3; col.10, lines 24-47; col.11, lines 27-61; open second application to engage activate application function, such as sending a message).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Langlois’s teaching and Tseng’s teaching to include predefined interaction is a sweeping gesture input provided from outside of said touch screen towards inside of the touch screen and wherein said sweeping gesture input at first interacts with said first user interface when entering inside said touch screen, and wherein said processor is adapted to relate said sweeping gesture input to displaying said second user interface of said messaging application on the touch screen, since the combination would have facilitated the user to have option to simultaneously open the second application while displaying first application at any time to compose and sending message.
Regarding claim 64, which is dependent on claim 58, Tseng teaches wherein said first user interface of the messaging application is an only interface of said messaging application displayed on the touch screen before said sweeping gesture input is provided (Tseng, [0039]-[0045]; interface before expanding; Langlois, col.9, lines 15-57). The same rationale of claim 58 is incorporated herein.
Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng as applied to claim 58 above, and further in view of Huang et al., US 20140223381.
Regarding claim 61, which is dependent on claim 58, Huang teaches wherein said first user interface is invisible (Huang, [0019], [0046]; invisible control to maximizing an amount of content that can be displayed on the display of the client device). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Huang’s teaching and Tseng’s teaching to include said first user interface is invisible, since the combination would have maximized an amount of content that gesture starts outside of the display area towards inside display area can be displayed on the display of small device.

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng and Langlois as applied to claim 45 above, and further in view of Ohashi, US 2010/0180197.
Regarding claim 51, which is dependent on claim 45, Langlois teaches wherein said second user interface includes an image (Langlois, col.13, lines 15-24; second application is second image).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Langlois’ teaching into Tseng’s teaching to include an image in message application, since the combination would have facilitated the user compose text as well as photo/image to other users.
Ohashi teaches wherein after providing a sweeping gesture in an arbitrary direction on said image, and upon entering a text through a text input means, said text is displayed in said direction on said image, and wherein said text is displayed on the on image staring from a point that said sweeping action started on the image (Ohashi, abstract, figures 4A-4C;  [0032], [0086]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Ohashi’s teaching into Langlois and Tseng’s teaching to include after providing a sweeping gesture in an arbitrary direction on said image, and upon entering a text through a text input means, said text is displayed in said direction on said image, and wherein said text is displayed on the on image staring from a point that said sweeping action started on the image, since the combination would have facilitated the user to layout text in desired positions and directions before sending the photo/image.
Claims 49, 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng and Langlois  as applied to claim 45 above, and further in view of Kang et al., US 2011/0080356.
Regarding claim 49, which is dependent on claim 45, Kang teaches wherein said sweeping gesture input activates a camera of said device and wherein said second user interface includes a view of camera (Kang, figures 14A-14B; [0177]-[0179]; second application is camera application).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Kang’s teaching into Tseng’s teaching to include an interface of a camera permitting to take a snapshot, since the combination would have facilitated the user to capture/compose data using different applications beside message application.
Regarding claim 53, which is dependent on claim 49, Kang teaches wherein upon providing a predefined interaction with the view of the camera on said touch screen, a corresponding photo or video is taken by the camera (Kang, figures 14A-14B; [0177]-[0179]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Kang’s teaching into Tseng’s teaching to include an interface of a camera permitting to take a snapshot, since the combination would have facilitated the user to capture/compose data using different applications besides message application.
Regarding claim 54, which is dependent on claim 53, Kang teaches wherein said processor automatically presents said photo on the touch screen for being edited (Kang, figures 14A-14B; [0177]-[0179]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Kang’s teaching into Tseng’s teaching to include an interface of a camera permitting to take a snapshot, since the combination would have facilitated the user to capture/compose data using different applications besides message application.
Claims 65-66 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng, US 20090249247, and in view of Langlois et al., US 9471145 and Kang et al., US 20110080356.
Regarding independent claim 65, Tseng teaches a system, comprising:
an electronic device having a camera, a touch screen and a processor  (Tseng, [0012]-[0013], [0085]; touch screen device, processor and camera);
a first application running within said device wherein an interface of said first application is displayed on the touch screen and wherein said interface occupies substantially entire surface of the touch screen (Tseng, [0039]-[0045];  active application is executed and displayed over an entire main zone of a touch screen);
a camera application using said camera (Tseng; [0093], [0096]; camera interface for capture image);
a second application, said second application, regardless of the first application, is running simultaneously with said first application within said device, wherein said second application has a first user interface inform of a line and wherein said user interface is presented by said processor on said touch screen along an edge of said touch screen while said interface of the first application is displayed on the touch screen (Tseng, [0039]-[0045]; message application is displayed on a status bar while active application is executing and displaying over an entire main zone of a touch screen); and
wherein upon receiving, by said processor, an input signal corresponding to a sweeping gesture input provided, by a user, from said first user interface of said second application towards inside the touch screen on said device, said processor activates said second application and displays said second user interface of the second application on the touch screen, wherein said second user interface of the second application includes a view captured by the camera and wherein said sweeping gesture input is provided from outside of the screen towards inside of the touch screen wherein said gesture input at first interacts with said first user interface of the second application when entering inside said touch screen  (Tseng, [0045], [0053]; relating long-pressed or dragged downward the displayed status bar to an expand area for producing messages in main zone). 
Tseng teaches dragged downward the displayed status bar to an expand area.  However, Tseng does not explicitly teaches sweeping gesture; and the second application is camera application using said camera, said processor activates said camera of the device and displays said second user interface of the camera application on the touch screen, wherein said second user interface of the camera application includes a view captured by the camera and wherein said sweeping gesture input is provided from outside of the screen towards inside of the touch screen wherein said sweeping gesture input at first interacts with said first user interface of the camera application when entering inside said touch screen.
Langlois teaches wwherein upon receiving, by said processor, an input signal corresponding to a sweeping gesture input provided, by a user, from said first user interface of said second application towards inside the touch screen on said device, said processor activates said second application and displays said second user interface of the second application on the touch screen, wherein said second user interface of the second application includes a view captured by the camera and wherein said sweeping gesture input is provided from outside of the screen towards inside of the touch screen wherein said sweeping gesture input at first interacts with said first user interface of the second application when entering inside said touch screen (Langlois, col.9, lines 15-57; gesture starts outside of the display area associated with an edge of the display towards inside display area to open second application is message application; col.7, lines 42 – col.8, line 3; col.10, lines 24-47; col.11, lines 27-61; open second application to engage activate application function, such as sending a message).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Langlois’s teaching and Tseng’s teaching to include a sweeping gesture input provided, by a user, from said first user interface of said second application towards inside the touch screen on said device, said processor activates said second application and displays said second user interface of the second application on the touch screen, wherein said second user interface of the second application includes a view captured by the camera and wherein said sweeping gesture input is provided from outside of the screen towards inside of the touch screen wherein said sweeping gesture input at first interacts with said first user interface of the second application when entering inside said touch screen, since the combination would have facilitated the user to have option to simultaneously open the second application while displaying first application at any time to compose and sending message.
Kang teaches displays said second user interface of the camera application on the touch screen, wherein said second user interface of the camera application includes a view captured by the camera and wherein said sweeping gesture input is provided from outside of the screen towards inside of the touch screen wherein said sweeping gesture input at first interacts with said first user interface of the camera application when entering inside said touch screen (Kang, figures 14A-14B; [0177]-[0179]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Kang’s teaching into Tseng’s teaching to include second application is a camera application using said camera for taking a photo, since the combination would have facilitated the user to simultaneously executing different second applications including a camera application besides Tseng’s second applications to capture a photograph for composing a message as Kang disclosed.
Regarding claim 66, which is dependent on claim 65, Kang teaches wherein upon providing a tapping action, by said user, on said second user interface of the camera application, at least one picture corresponding to a view captured by the camera is taken by said camera (Kang, figures 14A-14B; “OK” button; [0177]-[0179]). The same rationale of claim 65 is incorporated herein.

Response to Arguments
Applicant’s arguments with respect to claims 45, 47-61, 63-66 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung et al., US 20090088217 teaches MOBILE TERMINAL AND CONTROLLING METHOD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU V HUYNH/Primary Examiner, Art Unit 2177